DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyt et al. (USP 7,897,267 hereinafter “Hoyt’) in view of Wilson (US 2010/0119862).
In regards to claim 1, Hoyt discloses corrosion-resistant piping comprising two or more segments of pipe (111, 112), each of said segments having a composition comprising steel, wherein:
(i) the piping comprises one or more weld joints (118) at which one segment of pipe is joined to another;
(ii) at least one of the one or more weld joints has disposed internally thereon a corrosion- resistant cladding (121, 122); and
 (iii) for each of the one or more weld joints, the corrosion-resistant cladding extends in length along an internal surface area portion of each of the joined segments of pipe adjacent to the weld joint from an outermost edge of the weld joint to at least corrosion-susceptible length of pipe, wherein said corrosion-susceptible length of pipe is less than a full length of a corresponding segment of pipe (shown in fig. 5).
Hoyt discloses the piping being an iron-based steel alloy, but does not explicitly disclose austenitic stainless steel, and does not teach the cladding layer being austenitic stainless steel selected from alloy 304/304L, alloy 316/316L, alloy 321/347, and alloy 254SMo/S31254. Hoyt does disclose that the cladding is corrosion-resistant material such as a Ni-based alloy (see column 5, lines 61-63).
However, Wilson teaches that Ni-based alloys and austenitic stainless steel such as alloy 316 are both known corrosion resistant alloys (see paragraph [0026]).
Therefore, one of ordinary skill in the art before the effective filing date would have found it no more obvious than simple substitution to provide the steel pipes of Hoyt as austenitic stainless steel and the corrosion-resistant cladding as stainless-steel alloy 316, as taught by Wilson, producing no unexpected results. Thus, the simple substitution of one known material for another producing a predictable result renders the claim obvious. See MPEP §2143 (I)(B).
Further, while Hoyt does not expressly disclose the corrosion-susceptible length of pipe is from 10 mm to 100 mm or the thickness of the cladding being between 1 mm and 3.5 mm; the length and thickness may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Hoyt to have the corrosion-susceptible length of pipe be from 10 mm to 100 mm and the cladding thickness be between 1 mm and 3.5 mm, as the length and thickness may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
Further, it is noted that In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In regards to claim 6, Hoyt further discloses one segment of pipe is joined to another with a weld material (118).
In regards to claim 7, Hoyt further discloses the internal surface area portion of each of the joined pipe segments comprises a machined recess (125).
In regards to claim 8, it is noted that this claim is a product-by-process claim. In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth. Since the cladding being “machined” adds no further structure to the claim, Hoyt discloses the piping of claim 1 and thus discloses the piping of claim 8.
In regards to claim 9, Hoyt further discloses at least one fitting (fig. 4 shows the piping 111, 112 is not straight and is therefore a fitting).
In regards to claim 10, Hoyt and Wilson further teach s the corrosion-resistant alloy is heat treatable (Stainless steel 316).

Response to Arguments
Applicant's arguments filed 30 January 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., being resistant to microbiologically induced corrosion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        04/11/2022